UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04571 Name of Registrant: Vanguard Pennsylvania Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2014  November 30, 2015 Item 1: Reports to Shareholders Annual Report | November 30, 2015 Vanguard Pennsylvania Tax-Exempt Funds Vanguard Pennsylvania Tax-Exempt Money Market Fund Vanguard Pennsylvania Long-Term Tax-Exempt Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 9 Pennsylvania Tax-Exempt Money Market Fund. 12 Pennsylvania Long-Term Tax-Exempt Fund. 28 About Your Fund’s Expenses. 65 Glossary. 67 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended November 30, 2015 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard Pennsylvania Tax-Exempt Money Market Fund 0.01% 0.02% 0.01% 0.00% 0.01% Other States Tax-Exempt Money Market Funds Average 0.01 Other States Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Pennsylvania Long-Term Tax-Exempt Fund Investor Shares 2.40% 4.37 % 3.67% 0.03% 3.70% Admiral™ Shares 2.48 4.52 3.76 0.03 3.79 Barclays PA Municipal Bond Index 3.35 Pennsylvania Municipal Debt Funds Average 2.96 Pennsylvania Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. 7-day SEC yield for the Pennsylvania Tax-Exempt Money Market Fund; 30-day SEC yield for the Pennsylvania Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance November 30, 2014, Through November 30, 2015 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Pennsylvania Tax-Exempt Money Market Fund Vanguard Pennsylvania Long-Term Tax-Exempt Fund Investor Shares $11.69 $11.67 $0.421 $0.023 Admiral Shares 11.69 11.67 0.431 0.023 1 Chairman’s Letter Dear Shareholder, The broad U.S. municipal bond market performed relatively well for the 12 months ended November 30, 2015—a less turbulent period for munis than some recent years. The muni markets’ return of about 3% was more than 2 percentage points higher than that of the broad taxable bond market. Vanguard Pennsylvania Long-Term Tax-Exempt Fund also surpassed the broader market and its comparative standards. For the 12 months, the fund’s Investor Shares returned 3.70% and its Admiral Shares returned 3.79%. These results exceeded the 3.35% return of the benchmark, the Barclays Pennsylvania Municipal Bond Index, and the 2.96% average return of competing Pennsylvania tax-exempt funds. In contrast to the previous fiscal year, interest income, not price appreciation, was the main driver of the fund’s returns. (For both Investor and Admiral Shares, the capital return was 0.03%; return from income was 3.67% for Investor Shares and 3.76% for Admiral Shares.) Its 30-day SEC yield for Investor Shares rose slightly to 2.40% as of November 30, from 2.29% a year earlier. Vanguard Pennsylvania Tax-Exempt Money Market Fund returned 0.01%, constrained by the Federal Reserve’s near-zero policy for short-term interest rates. The average 2 return of its peers was also 0.01%. The fund’s 7-day SEC yield finished the fiscal year at 0.01%, the same level as a year earlier. Please note: The funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of the end of the period, the Long-Term Fund owned no securities that would generate income distributions subject to the AMT, but the Money Market Fund did. Before moving on to the markets, I want to update you on Vanguard’s response to the Securities and Exchange Commission’s new money market rules that fund sponsors must adopt by October 2016. In June, Vanguard announced plans that preserve our money market funds as a cash management option with a stable price for both individual and institutional funds. Most notably, we plan to designate the Pennsylvania Tax-Exempt Money Market Fund as a retail fund, along with all of our national and state-specific tax-exempt money market fund offerings. This means that individual investors will continue to have access to these funds at a stable net asset value of $1 per share. Market Barometer Average Annual Total Returns Periods Ended November 30, 2015 One Three Five Year Years Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.97% 1.50% 3.09% Barclays Municipal Bond Index (Broad tax-exempt market) 3.10 2.49 4.79 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.02 0.04 Stocks Russell 1000 Index (Large-caps) 2.53% 16.10% 14.32% Russell 2000 Index (Small-caps) 3.51 14.92 12.02 Russell 3000 Index (Broad U.S. market) 2.58 16.00 14.13 FTSE All-World ex US Index (International) -6.43 3.85 3.41 CPI Consumer Price Index 0.50% 1.02% 1.64% 3 Bonds managed slight gains as investors waited for the Fed Bond returns broadly were muted over the period as markets weighed the Federal Reserve’s latest statements about the timing of a potential rise in short-term interest rates. (In mid-December, after the close of the reporting period, the Fed raised its target for short-term rates to range between 0.25% and 0.50%.) Investors seemed to alternately seek and shun safe-haven assets, depending on stock market volatility. The broad U.S. taxable bond market returned 0.97%, with income providing the gain. The yield of the 10-year Treasury note ended November at 2.22%, down from 2.25% a year earlier. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –8.29%, hindered by the dollar’s strength against many foreign currencies. Without this currency effect, results were positive. The Fed’s 0%–0.25% target for short-term rates continued to limit returns for money market funds and savings accounts. The broad U.S. stock market produced modest returns U.S. stocks traveled a rocky route on their way to returns that approached 3% for the 12 months. Most of the turmoil came in late summer; markets tumbled in August and September amid fears about the ripple effects of China’s slowing economic growth. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Pennsylvania Tax-Exempt Money Market Fund 0.16% — 0.14% Pennsylvania Long-Term Tax-Exempt Fund 0.20 0.12% 1.02 The fund expense ratios shown are from the prospectus dated March 26, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2015, the funds’ expense ratios were: for the Pennsylvania Tax-Exempt Money Market Fund, 0.05%; and for the Pennsylvania Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The expense ratio for the Pennsylvania Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratio was 0.16%. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2014. Peer groups: For the Pennsylvania Tax-Exempt Money Market Fund, Other States Tax-Exempt Money Market Funds; for the Pennsylvania Long-Term Tax-Exempt Fund, Pennsylvania Municipal Debt Funds. In most, if not all, cases, the expense ratios for funds in the peer groups are based on net operating expenses after reimbursement and/or fee waivers by fund sponsors. In contrast, the Vanguard money market funds’ expense ratios in the table above do not reflect expense reductions. 4 Stocks recovered markedly in October and stood firm in November. Central banks in Europe and Asia discussed or enacted more stimulus measures to combat weak growth and low inflation. International stocks returned about –6% as the dollar’s strength hurt results. Returns for emerging markets, which were especially affected by the concerns about China, trailed those of the developed markets of the Pacific region and Europe. Demand for munis was strong despite some headline concerns U.S. Treasury bonds establish the level of risk-free interest rates, and taxable and tax-exempt bonds trade in relation to comparable-maturity Treasury rates. (As I noted in my last letter, because of municipal bonds’ tax-exempt status, their interest rates typically also reflect tax rates; this relationship is dynamic.) In some recent years, the relationship between the bellwether 10-year Treasury note and its tax-exempt counterpart has undergone notable shifts. But this fiscal year, that relationship was nearly unchanged from start to finish, despite some minor moves in between. Supply and demand also play a key role in municipal bond performance. Investors digested a significant year-over-year increase in bond issuance in the first half of the fiscal year and a much smaller increase in the second half. Demand across the nation was strong not only from traditional buyers in higher income tax brackets but also from nontraditional buyers such as Total Returns Ten Years Ended November 30, 2015 Average Annual Return Pennsylvania Tax-Exempt Money Market Fund 1.00 % Spliced Pennsylvania Tax-Exempt Money Market Funds Average 0.81 For a benchmark description, see the Glossary. Spliced Pennsylvania Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Pennsylvania Long-Term Tax-Exempt Fund Investor Shares 4.55 % Barclays PA Municipal Bond Index 4.92 Pennsylvania Municipal Debt Funds Average 3.93 Pennsylvania Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 banks and insurance companies. In Pennsylvania, supply also increased from a year earlier, while demand was in line with the rest of the country. Broadly, investors looked beyond the well-publicized fiscal challenges faced by Illinois and Puerto Rico to the generally stable-to-improving creditworthiness of the vast majority of municipal borrowers. Municipals benefited from some of the safe-haven demand that helped Treasury bonds amid concerns about Greece and the slower growth in China. The Pennsylvania Long-Term Tax-Exempt Fund was helped by the favorable overall environment and investors’ continued search for the higher yields offered by longer-maturity and lower-quality bonds. The fund was also well-positioned by its advisor, Vanguard Fixed Income Group. A lighter allocation to higher-rated securities (particularly those ranked AA in credit quality by major rating agencies) and overall issuer selection boosted relative returns. For more information about the advisor’s approach and the funds’ positioning during the fiscal year, please see the Advisor’s Report that follows this letter. Discipline, low costs, and research helped the fund over the decade Although the most recent fiscal year was relatively calm for the broad municipal bond market, much of the past decade was marked by turmoil. This included a small number of widely publicized bankruptcies such as that of Detroit (though that was resolved rather swiftly). And tax revenues shrank during the Great Recession and its aftermath, further straining already challenged borrowers. Through it all, the Pennsylvania Tax-Exempt Funds have benefited from the expertise and experience of our team of independent credit analysts, who work closely with the entire portfolio management team. (For more on the credit team, see the insight box on page 7.) The work of our credit analysts, combined with our low costs, has helped the Long-Term Tax-Exempt Fund outperform its peer group and closely track its benchmark index. For the decade ended November 30, the average annual return for its Investor Shares was 4.55%, a step behind the index return of 4.92% but ahead of the 3.93% average return of peer funds. Although we are attentive to the benchmark, our most important gauge of the fund’s relative success is how it performs against its peers. Competitors generally have higher costs than Vanguard, but benchmark indexes have none, which gives them an inevitable performance advantage. The Money Market Fund also outperformed, returning 1.00% compared with the 0.81% average return of its peers. 6 A final note about a key member of our municipal bond fund management team: Pamela Wisehaupt Tynan, who joined Vanguard in 1982 and has been a longtime muni bond fund manager with us, has announced her retirement effective at the end of February 2016. We are grateful for her dedication in successfully managing a number of our funds for more than two decades. Pam also developed a deep and talented team of portfolio managers and traders to oversee Vanguard’s tax-exempt money market funds. I know that our short-term muni bond team is in good hands, as we’ve appointed Justin Schwartz to succeed Pam. Justin joined Vanguard in 2004 and has worked closely with Pam since 2005. A dose of discipline is crucial when markets become volatile The developments over the past few months remind us that nobody can control the direction of the markets or reliably predict where they’ll go in the short term. However, investors can control how they react to volatility. Credit research: A key part of Vanguard’s investment process When our funds buy a municipal bond, fund shareholders are lending money to a school district, turnpike authority, hospital, university, or other tax-exempt borrower. We expect those loans to be repaid. That’s why credit research is a pillar of our investment process and why our credit analysts work closely with our portfolio managers and traders. Our credit team conducts an objective, thorough, and independent analysis of each issuer’s overall creditworthiness. This quantitative and qualitative approach may include testing the sensitivity of projected cash flows, analyzing demographic and economic drivers, negotiating legal covenants, meeting with the issuer’s officials, and, of course, digging into financial statements. Credit analysts look to identify opportunities or problems among any bonds we own or are considering. Their informed opinions help us understand and manage risk, sidestep troubled issuers, and uncover value. Our senior municipal credit analysts average more than 23 years of industry experience and more than 10 years at Vanguard. This experience, along with stability in our team structure, helps ensure consistency in credit exposure and risk management across funds with similar objectives. 7 During periods of market adversity, its more important than ever to keep sight of one of Vanguards key principles: Maintain perspective and long-term discipline. Whether youre investing for yourself or on behalf of clients, your success is affected greatly by how you respondor dont respondto turbulence. (You can read Vanguards Principles for Investing Success at vanguard.com/research.) As Ive written in the past, the best course for long-term investors is generally to ignore daily market moves and not make decisions based on emotion. This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. The markets are unpredictable and often confounding. Keeping your long-term plans clearly in focus can help you weather these periodic storms. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer January 7, 2016 8 Advisor’s Report For the 12 months ended November 30, 2015, Vanguard Pennsylvania Long-Term Tax-Exempt Fund returned 3.70% for Investor Shares and 3.79% for Admiral Shares. The fund outpaced its benchmark, the Barclays Pennsylvania Municipal Bond Index, which returned 3.35%, and the 2.96% average return of its peers. Vanguard Pennsylvania Tax-Exempt Money Market Fund returned 0.01%, equaling the average return of its peers. The investment environment The fiscal year began a month after the Federal Reserve wrapped up its multiyear stimulative bond-buying program. Attention then turned to when interest rates would rise, a question that remained a key focus of stock and bond investors worldwide throughout the period. (The Fed raised its target for short-term rates to between 0.25% and 0.5% in mid-December, after the close of the reporting period.) The Fed had made clear that the timing of its first rate hike in almost a decade would depend on the overall health of the economy and on the picture for employment and inflation in particular. Those data points generally moved in the right direction during the fiscal year. Although gross domestic product growth almost ground to a halt early in 2015, in part because of a harsh winter and a West Coast port strike, it recovered in the second and third quarters. Job growth was generally strong: The national unemployment rate fell from 5.8% to 5.0%—a level not seen since April 2008. And inflation, although under pressure from falling energy and import prices, was expected to move toward the Fed’s 2% target in the medium term. The unemployment rate in Pennsylvania declined from 5.2% to 5.1% over the period. Pennsylvania’s economy grew more slowly than that of the United States as a whole, according to a gauge of current economic conditions published monthly by the Federal Reserve Bank of Philadelphia. The bank’s index for Pennsylvania climbed by about 2% from November 2014 through Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2014 2015 2 years 0.38% 0.72% 5 years 1.15 1.26 10 years 2.08 2.02 30 years 3.01 2.96 Source: Vanguard. 9 October 2015; the increase in the index at the national level was about 3%. (Each state’s index incorporates data on nonfarm payroll employment, the jobless rate, average hours worked in manufacturing, and inflation-adjusted wage and salary payments.) The latter part of the fiscal year was marked by a budget stalemate in Harrisburg. As this report was being prepared, the legislature had made progress toward a settlement but not yet reached a final agreement. Since the summer of 2014, Moody’s, Standard & Poor’s, and Fitch have all downgraded Pennsylvania’s credit ratings, citing a structural budget imbalance and increasing pension liabilities as factors. However, they noted that Pennsylvania continues to benefit from a moderate overall debt structure, a diversifying economic base, and conservative state government financial planning and management. Because the state’s credit rating depends largely on the final budget, we characterize the current situation as “developing.” Management of the funds At Vanguard, we strive to add value through a diversified mix of strategies—primarily duration and yield-curve positioning, credit-quality decisions, and security selection. We don’t try to hit home runs, preferring to consistently hit singles and doubles. Risk management is key to our investment processes, along with collaboration with Vanguard’s experienced team of credit analysts. The team performs an objective, thorough, and independent analysis of the overall creditworthiness of every issuer whose bonds we own or consider buying. We made no significant shifts during the period in the Long-Term Fund’s portfolio strategy or positioning. In a relatively range-bound environment for bond yields and credit spreads, we believed that picking up additional yield would potentially boost outperformance. To do this, we started and ended with a tilt toward lower-quality and longer-dated bonds compared with the credit and maturity profile of the benchmark. This strategy, which served us well, was part of our defensive posture while awaiting the Fed’s first move. Longer-dated bond yields are influenced more by inflation expectations than by short-term borrowing costs. We added value by holding premium callable bonds. Because these bonds may be redeemed before maturity, exposing investors to reinvestment risk, they offer attractive yields and favorable total return potential in many interest rate scenarios. We favored revenue bonds over general obligation bonds for their more identifiable cash-flow streams to service debt. 10 The Money Market Fund’s 0.01% return for the period reflected the Fed’s decision to keep short-term interest rates anchored between 0% and 0.25%. A look ahead Although the U.S. economy’s growth rate slowed in the third calendar quarter, we believe it is on track to average about 2.5% or a bit higher in 2016. Inflation should continue to be tempered by oil prices, which seem to have settled into a range far below their summer 2014 peak. The monetary tightening cycle that the Fed initiated just after the close of the fiscal year is likely to be very slow and gradual. It may well end at a level below the historical average because of the moderate pace of U.S. economic growth, fragile growth abroad, and the modest outlook for inflation. These expectations are already largely built into bond market prices. Apart from Fed policy, which should help lift money market yields, interest rates are likely to remain range-bound. We expect their floor to be set, at least in part, by the strength of the U.S. economy. The cap will be determined by global conditions, including the relative strength of the dollar, slower growth overseas, and central bank policies—which have driven down bond yields abroad. As interest rates fell in recent years, we captured many opportunities for price appreciation. We don’t see much scope for credit spreads to tighten significantly, nor do we expect them to widen back out. Given the macroeconomic environment and current muni and taxable bond valuation levels, we will keep seeking to add value through duration and maturity positioning, credit-quality profiles, and security selection. Because market volatility may increase as interest rates move higher, we will maintain above-average levels of liquidity. This will give us the “dry powder” needed to take advantage of any dislocations in pricing. As always, our experienced team of portfolio managers, traders, and credit analysts will continue to seek out opportunities to add to the funds’ performance, whatever the markets may bring. Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds James M. D’Arcy, CFA, Portfolio Manager Justin A. Schwartz, CFA, Portfolio Manager Vanguard Fixed Income Group December 17, 2015 11 Pennsylvania Tax-Exempt Money Market Fund Fund Profile As of November 30, 2015 Financial Attributes Ticker Symbol VPTXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.01% Average Weighted Maturity 30 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by nationally recognized statistical rating organizations. Credit-quality ratings are obtained from Moody's, Fitch, and S&P. For securities rated by all three agencies, where two of them are in agreement and assign the highest rating category, the highest rating applies. If a security is only rated by two agencies, and their ratings are in different categories, the lower of the ratings applies. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. For more information about these ratings, see the Glossary entry for Credit Quality. 1 The exp ense ratio shown is from the prospectus dated March 26, 2015, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2015, the expense ratio was 0.05%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 12 Pennsylvania Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: November 30, 2005, Through November 30, 2015 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2015 Final Value One Five Ten of a $10,000 Year Years Years Investment Pennsylvania Tax-Exempt Money Market Fund 0.01% 0.02% 1.00% $11,048 Spliced Pennsylvania Tax-Exempt Money Market Funds Average 0.01 0.00 0.81 10,838 For a benchmark description, see the Glossary. Spliced Pennsylvania Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend information. 13 Pennsylvania Tax-Exempt Money Market Fund Fiscal-Year Total Returns (%): November 30, 2005, Through November 30, 2015 Spliced PA Tax-Exempt Money Mkt Funds Avg. Fiscal Year Total Returns Total Returns 2006 3.31% 2.85% 2007 3.64 3.14 2008 2.42 1.93 2009 0.50 0.22 2010 0.12 0.00 2011 0.06 0.00 2012 0.03 0.01 2013 0.01 0.00 2014 0.01 0.00 2015 0.01 0.01 7-day SEC yield (11/30/2015): 0.01% For a benchmark description, see the Glossary. Spliced Pennsylvania Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Average Annual Total Returns: Periods Ended September 30, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Pennsylvania Tax-Exempt Money Market Fund 6/13/1988 0.01% 0.03% 1.05% 14 Pennsylvania Tax-Exempt Money Market Fund Financial Statements Statement of Net Assets As of November 30, 2015 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.2%) Pennsylvania (100.2%) Allegheny County PA GO VRDO 0.010% 12/
